Citation Nr: 0214914	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
lung/bronchus disorder to include lung cancer claimed as due 
to exposure to Agent Orange (AO). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998, from 
the San Diego, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
entitlement to service connection for a lung/bronchus 
condition as a result of exposure to herbicides.

The veteran presented testimony at a personal hearing at the 
RO before a Decision Review Officer (DRO) in October 1999.  A 
copy of a transcript of the hearing is in the claims file.  

After consultation with the veteran, his representative 
withdrew in writing a request for a travel Board hearing.  
38 C.F.R. § 20.704 (2002).  Regulations provide that a 
veteran or a representative with the veteran's consent may 
withdraw a hearing request at any time before the date of the 
hearing.  38 C.F.R. § 20.704(e) (2001). 


FINDINGS OF FACT

1.  A chronic acquired lung disorder and lung cancer were not 
shown in active service, nor was a malignant tumor disabling 
to a compensable degree during the first post service year.

2.  A chronic acquired lung disorder and lung cancer are not 
shown by the post service evidence of record.

3.  The competent, probative medical evidence of record does 
not show that the veteran currently has a chronic acquired 
lung disorder or lung cancer linked to active service on any 
basis.


CONCLUSION OF LAW

A chronic acquired lung/bronchus disorder or lung cancer, to 
include as due to exposure to AO, was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for a malignant tumor.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran filed an informal claim in March 1997 seeking 
service connection for breathing problems due to exposure to 
AO during service in Vietnam.  In his formal claim received 
in May 1997, the veteran claimed lung disease as a result of 
AO exposure.  With his claim, the veteran submitted 
authorization forms for release of treatment records from the 
VA Medical Center (VAMC) at Loma Linda and from Kaiser 
Permanente from 1982 to the present.  

Service medical records are negative for any complaints, 
findings or diagnosis of a lung/bronchus disorder to include 
lung cancer.  At the separation examination in March 1969, 
the veteran denied having shortness of breath, pain or 
pressure in chest, or a chronic cough.  He received a normal 
clinical evaluation for lungs and chest.   

The veteran did not report for a VA Compensation and Pension 
examination scheduled in June 1997.  

A reply from the VAMC Loma Linda in October 1997 consisted of 
an April 1996 outpatient treatment record.  The veteran 
sought treatment for unrelated disorders; however, a clinical 
finding indicated that his lungs were clear.  

Treatment records from Kaiser Permanente Hospital of 
Riverside, CA (Kaiser) for the period from 1985 to 1996 show 
treatment for unrelated disorders.  When seen for a 
consultation for an unrelated disorder in June 1990, the 
chest was clear.  In January 1994, November 1994, March 1995, 
May 1995 and March 1996, the lungs were clear.  

The veteran stated in May 1998 that he had been diagnosed 
with lung cancer.

In June 1998 the veteran wrote that he had received treatment 
at the Los Angeles VA Hospital and at the Long Beach VA 
Hospital for AO.  He requested that records be secured for 
the period from 1969 to 1985.  He stated that he was being 
seen at VA for AO related lung/bronchus condition and he 
would submit the medical records and test results from Loma 
Linda.  He also stated that evidence of lung cancer was found 
in 1972 at the Martin Luther King Hospital in Los Angeles 
when he had surgery for appendicitis and removal of an ulcer.

Outpatient treatment records received from the VAMC Loma 
Linda for the period from 1996 to 1998 show treatment for 
unrelated disorders.

In response to a request for records, the VAMC at Long Beach 
replied in October 1998 that there were no records at that 
facility for the veteran either on the shelf or in micro 
film.  

In March 1999, the veteran's representative notified the RO 
that records from Long Beach VAMC dated in 1984 were the 
records that would clarify that the veteran was indeed 
treated for lung cancer.  The veteran's representative stated 
that he was under treatment at Loma Linda and to obtain these 
records for review.  

Records were requested from the VAMC Loma Linda for the 
period from 1984 to the date of the request.  Records 
received in May 1999 were for the period from January 1999 to 
May 1999 and show treatment for unrelated disorders and for 
prostate cancer for which service connection has been 
granted.  In March 1999, his lungs were clear to 
auscultation.  

A request was made in April and July 1999 to the VAMC at Long 
Beach for treatment records, inpatient and outpatient, from 
1984 to the date of the request.  The reply noted that there 
the veteran had not been seen since April 1988.  All that was 
showing on the computer was treatment starting in April 1998.  
There were no records pertaining to the veteran on the shelf 
or in micro film. 

VA treatment records from VAMC Long Beach show treatment in 
April 1998 for an unrelated condition.

At his personal hearing at the RO in October 1999 the veteran 
testified that he went to the doctor in service for treatment 
for a lung condition and sought treatment post service 
approximately in 1969.  The hearing officer notified the 
veteran as to the type of evidence needed for his claim, that 
medical records showing a diagnosis of lung cancer were 
needed..  There was a discussion of where the veteran 
received treatment and the records that the RO had requested.  
The veteran was advised to ask his current health care 
provider to provide a statement whether or not he has lung 
cancer.  He was to get his records from the Martin Luther 
King Hospital.  

Records received from the VAMC at Loma Linda for the period 
from January 1999 to November 2000 include duplicate copies 
of records previously submitted.  In January, May, September 
and November 2000 the lungs were clear to auscultation.  

Additional outpatient treatment records from Loma Linda show 
that in May, June and July 2001 the veteran's lungs were 
clear to auscultation.  Other treatment records from the VAMC 
at Loma Linda for the period from October 1998 through March 
2002 concern unrelated disorders.


Criteria

General Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or during peacetime after December 31, 1946, and 
bronchiectasis or malignant tumors become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309(c) (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 1991). 

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).


Agent Orange

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2001).

38 U.S.C. 1116(f) provides that for purposes of establishing 
service connection for a disability or death resulting from 
exposure to a herbicide agent, including a presumption of 
service-connection under this section, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Section 201 
of the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  

Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Multiple myeloma, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Type II Diabetes Mellitus; Prostate cancer; 
Respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); or Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis
Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

In October 2001, the RO wrote to the veteran regarding the 
VCAA, the evidence he needed to submit, and the evidence that 
VA would assist in obtaining.  The RO notified the veteran 
what the evidence must show to establish entitlement for 
service connected compensation benefits.  The RO fully 
considered the criteria of the new law in connection with the 
issue on appeal when it issued its June 2002 supplemental 
statement of the case after a de novo review.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  

The RO also provided the veteran a statement of the case and 
supplemental statements of the case that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  

The veteran was advised in May 1998 that medical records from 
Kaiser for the period of June 1985 to March 1996 and the 
April 1996 VA treatment record from the VAMC Loma Linda did 
not report a diagnosis of lung cancer or any other pulmonary 
condition.  In the May 1998 letter, he was notified to 
furnish medical evidence of his claimed lung cancer.  VA 
would assist, if he wished, upon receipt of the VA Form 
authorizing VA to obtain such records.

In July 1998, the veteran was requested to obtain and furnish 
a copy of his private treatment records for claimed treatment 
in 1972 at the Martin Luther King Hospital and any other 
additional treatment records referenced in support of his 
appeal.  VA would assist, if he wished, upon receipt of the 
VA Form authorizing VA to obtain such records.

At his request, a copy of his claims file was provided in 
March 1999. 

The veteran was provided the opportunity to present testimony 
on his claims and did so.  At his personal hearing in March 
1999, the hearing officer notified the veteran that medical 
records showing a diagnosis of lung cancer were needed.  He 
informed the veteran that his responsibility was to get any 
private treatment records and VA would obtain any VA records.  
The veteran indicated that he would secure his records from 
Martin Luther King Hospital and submit them but to date these 
records have not been received.  The veteran has not 
requested that VA assist in obtaining these records.  

A medical examination and opinion is not necessary as the 
evidence of record does not contain competent lay or medical 
evidence of a current diagnosed lung/bronchus disability or 
lung cancer.  




As the Board noted earlier, the RO, in its October 2001 
letter fully informed the veteran of the new law, as well as 
to submit evidence in support of his claims.  He has been 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
01-997 (U.S. Vet. App. June 19, 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Service Connection

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  

This provision became effective on December 27, 2001, and 
thus reverses the CAVC's decision in McCartt v. West, 12 Vet. 
App. 164 (1999).  As the new provision is liberalizing, it is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. at 312-13 (1991).  

The veteran has been arguing all along that his disorders are 
herbicide-related, so he will not be prejudiced by the Board 
considering the new provision in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Having served in the Republic of Vietnam during the period 
between January 9, 1962 and May 7, 1975, the veteran is 
presumed to have been exposed to a herbicide agent, such as 
AO.  See Section 201 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  

The presumption of service connection based on exposure to 
herbicide agents is for consideration in this case as the 
veteran's claimed disorder of lung cancer is listed in 
38 C.F.R. § 3.309(e).  However, the presumption is not for 
application for the claimed lung/bronchus disorder, and the 
Board notes that bronchiectasis has not been diagnosed with 
respect to presumptive diseases in general.  

The Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for several conditions, including, respiratory disorders, 
other than certain respiratory cancers, and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
64 Fed. Reg. 59232-59243 (November 2, 1999).

Service connection may alternatively be established by way of 
proof of actual direct causation, that herbicide exposure 
during service caused the claimed disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(d).

Although no presumption exists for the respiratory disorders, 
other than lung cancer, due to exposure to AO, the claim 
should nevertheless be developed under a direct service 
connection theory of entitlement under Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994) (Holding that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.).


The CAVC has determined that to warrant service connection, 
there must be medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence of a relationship between the claimed in-
service injury and the present disease.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A lung/bronchus disorder and lung cancer were not shown in 
service.  At the March 1969 separation examination for 
release from active duty the veteran had a normal clinical 
evaluation for lungs.  Post service medical evidence of 
record shows that on multiple examinations the veteran's 
lungs were clear to auscultation.  

A chronic disease identity was not established during 
service.  There is no medical evidence of record showing that 
the veteran has a respiratory disorder to include lung 
cancer.  There is no medical evidence of record linking such 
to service or to exposure to AO.  Absent medical evidence of 
a current diagnosed lung disability, entitlement to service 
connection is not warranted on any basis.  Hickson, supra.

The veteran's own opinions and statements asserting that he 
has a lung/bronchus disorder or lung cancer related to his 
military service to include exposure to AO are not competent 
evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Simply put, there is no competent evidence that the veteran 
currently has a lung disorder related to service.  No 
competent medical evidence exists of a relationship between 
any currently claimed lung disability and service, and any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage supra.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a chronic acquired 
lung/bronchus disorder and lung cancer to include as due to 
exposure to AO.  The competent medical evidence of record 
shows the veteran does not have a current lung disability.  
The claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.

However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).


ORDER

Entitlement to service connection for a chronic acquired 
lung/bronchus disorder to include lung cancer as due to 
exposure to AO is denied. 



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

